Citation Nr: 1329848	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for psoriasis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as bilateral numbness and tingling of the hands).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record in the physical claims file.  In June 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the "Virtual VA" system.  In conjunction with the Board hearing, the Veteran submitted a written waiver of initial RO consideration of the new evidence he submitted, pertaining to his psoriasis, which was associated with the physical claims file.  38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issues of an initial compensable rating for bilateral hearing loss and service connection for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The service-connected psoriasis more closely approximates a manifestation of constant or near-constant systemic therapy required during the past 12-month period.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 60 percent, but no higher, for psoriasis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a higher initial rating in excess of 30 percent is warranted for his psoriasis. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Pursuant to the rating criteria for the skin, the Veteran's psoriasis is rated at 30 percent disabling, effective June 1, 2008.  See 38 C.F.R. § 4.118, DC 7816 (2013).   A 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

A 60 percent rating, the highest available, is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.   Id. 

On VA examination for skin diseases in June 2008, the Veteran's treatment at that time consisted of Temovate cream, Dovonex and Soriatane 25mg, used routinely.  Clinical findings revealed psoriasis vulgaris with exposed surface area of 8 percent and body surface area of 20 percent.  

In November 2010, the Veteran underwent an additional VA examination for skin diseases.  Treatment within the prior 12 months was noted to consist of the following topical medications: Dovonex, Temovate, Cordran tape, Westcort cream, and Taclonex, all of which used on a daily basis.  Clinical findings revealed psoriasis vulgaris with exposed areas between 20 percent and 40 percent and total body area affected between 20 percent and 40 percent.

VA outpatient treatment records document the Veteran's ongoing topical treatment for psoriasis.  Private treatment records revealed that in September 2010, the Veteran's psoriasis was not extensive enough to warrant systemic therapy and a topical regimen was initiated.  On follow-up in November 2010, his skin disorder was noted as much improved since last visit.  

During the course of this appeal, the Veteran reported in a May 2011 statement, via a VA Form 21-4138, that his skin treatment consists of ultraviolet (UV) light therapy systems twice a week.  At the November 2010 DRO hearing, he reported being under constant treatment, particularly a variety of topical steroids, for psoriasis since 1995.  

At the June 2013 Board hearing, the Veteran noted he began taking Humira in March 2013.  Thereafter, he submitted a copy of his prescription for Humira dated April 16, 2013.  The instructions note "inject two subcutaneous injections today, then one subcutaneous injection every other week.  In a June 2013 private medical statement, Dr. J. S. reported treating the Veteran for psoriasis for almost one year, and on the initial visit, approximately 20 to 25 percent body surface area was affected.  Dr. J. S. also noted that four months ago, he started the Veteran on systemic treatment with Humira and will continue for at least the next year with re-evaluations every six months thereafter.

In a July 2013 statement, the Veteran explained his choice between having embarrassing plaques of psoriasis on exposed skin, which flake, crack, and bleed, or injecting himself with Humira to enjoy a pain-free socially acceptable outward appearance with significant risk to his internal organs.  The Board acknowledges the Veteran's reported history of symptomatology, as noted above, regarding the service-connected disability on appeal and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

After a full review of the record, the Board finds that a 60 percent disability rating for the service-connected psoriasis is warranted because the evidence, as discussed above, shows the Veteran's constant or near-constant systemic therapy required during the past 12-month period.   

The Board notes the Veteran's documented systemic treatment for psoriasis during active service prior to the period on appeal.  Nevertheless, the effective date is the date entitlement arose or the date of claim, whichever is later, which in this case is the date of claim in June 2008.  See 38 C.F.R. § 3.400 (2013).  As a result, the Board finds that any further discussion of the evidentiary record prior to June 2008 will not warrant a higher rating at any time for the initial rating period on appeal.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, with respect to the claim as required by the Court.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher rating.

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding the service-connected psoriasis for the entire rating period, the Board finds that a 60 percent disability rating is warranted, subject to the criteria applicable to the payment of monetary benefits.  38 C.F.R. §§ 4.3, 4.7. 

Neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected psoriasis for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In fact, an August 2011 VA examination report for the feet notes the Veteran is currently employed.

Lastly, an extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

In this case, the Board finds that the schedular rating criteria does not adequately contemplate and describe the symptoms and impairment caused by the service-connected psoriasis.  Specifically, the Veteran reported in a May 2011 VA Form 21-4138 that he is embarrassed by the cracking and bleeding from the areas of psoriasis.  He also explained at the June 2013 Board hearing that his psoriasis affects him emotionally and mentally while in public whenever his skin is exposed.  Symptoms, such as embarrassment, is not contemplated under DC 7816.  

Thus, the Board turns to the second step of the inquiry and finds the Veteran's exceptional disability picture does not exhibit other related factors such as marked interference with employment and frequent periods of hospitalization.  While an August 2011 VA feet examination report notes the Veteran's 6 weeks of time lost from work in the prior 12-month period due to psoriasis treatments and medical appointments, the Board does not find such loss indicates a significant disturbance during employment.  Moreover, the evidence of record does not indicate, nor does the Veteran or his representative assert, that he frequently undergoes hospitalization due to his psoriasis.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The claim for a higher initial rating for service-connected psoriasis arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's VA outpatient treatment records, private treatment records, statements from the Veteran and VA examination reports for the skin dated June 2008 and November 2010.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge, and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial rating of 60 percent, but no greater, for psoriasis is granted, and subject to the criteria applicable to the payment of monetary benefits.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of an initial compensable rating for bilateral hearing loss and service connection for bilateral carpal tunnel syndrome.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the service-connected bilateral hearing loss, the last VA audiology examination was in August 2011, during which the Veteran reported pertinent family and social history includes some ear infections, no ear surgery or head injury, and that his mother has hearing loss and wears hearing aids.  Since then, the Veteran testified at the June 2013 Board hearing that he has used hearing aids since December, thus indicating a worsening of the service-connected bilateral hearing loss.  

Because VA undertook to provide a VA examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is evidence of record since the August 2011 VA audiology examination that suggests a worsening of hearing loss since the last examination, so an additional examination is deemed necessary to ascertain the nature and current severity of the Veteran's bilateral hearing loss.  VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  

Moreover, since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding this issue on appeal.  The Veteran's testimony at the June 2013 Board hearing also indicates ongoing VA outpatient treatment for bilateral hearing loss, to include an annual VA outpatient hearing appointment in August or September of 2012. 

With regard to service connection for bilateral carpal tunnel syndrome, no diagnosis was rendered with regard to the Veteran's claimed bilateral numbness and tingling in the hands on VA general medical examination in June 2008.  Since then, the Veteran has submitted a June 2013 private treatment record noting his currently diagnosed bilateral carpal tunnel syndrome.  

Service treatment records show complaints of numbness in the hands and the Veteran asserted at the June 2013 Board hearing that such symptoms have been continuous since separation from service.  The Board acknowledges the Veteran is competent to report that he has continued to experience stomach symptoms such as diarrhea.  See Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno, 6 Vet. App. at 465.  Thus, the Board finds the Veteran's assertion of such continuous symptoms establishes an indication that his claimed bilateral carpal tunnel syndrome may be related to service.  

As a result, this case presents insufficient competent medical evidence of record to make a decision on the claim, and there is a certain medical question that cannot be answered by the Board and is not addressed by the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, this question concerns a relationship, if any, between a current bilateral carpal tunnel syndrome and active service, to include the documented in-service complaints of numbness in the hands and the Veteran's assertions of continuous symptoms since separation from service (if this recollection is accurate).  This question should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  A VA examination with medical nexus opinion will assist in determining the nature and etiology of the Veteran's claimed bilateral carpal tunnel syndrome disorder.  

Accordingly, the issues of an initial compensable rating for bilateral hearing loss and service connection for bilateral carpal tunnel syndrome are REMANDED for the following actions:
	
1.  Obtain and associate with the record all outstanding VA outpatient treatment records pertaining to the service-connected bilateral hearing loss disability from October 2010, the date of the most recent treatment record noting hearing loss, to the present.  All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, schedule the Veteran for a VA audiological examination to determine the nature and current severity of his bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the Veteran's claims file was reviewed in connection with the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished. 

(a) Testing should be conducted to determine the current severity of the Veteran's hearing loss and should include the use of the Maryland CNC (controlled speech discrimination) test and pure tone audiometry test. 

(b) The examiner should fully describe any functional effects caused by the Veteran's hearing loss disability in the final examination report. 

A rationale for any opinion expressed should also be provided.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

3.  Schedule the Veteran for an appropriate VA examination to determine whether there is a relationship between the current bilateral carpal tunnel syndrome (if any is found at this time) and military service.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed bilateral carpal tunnel syndrome (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service, to include the documented in-service complaints of numbness in the hands and the Veteran's assertions of continuous symptoms since separation from service from July 1984 to May 2008.   

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

4.  Thereafter, the issues of an initial compensable rating for bilateral hearing loss and service connection for bilateral carpal tunnel syndrome should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


